Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 2, ---the probe body extends in the first horizontal direction and--- have been deleted.
In claim 3, ---wherein the tip extends from  the end of the probe body in  the  vertical direction.--- has been changed to ---wherein the tip extends from said vertical beam. ---.
In claim 16, ---the probe body extends in the first horizontal direction and--- have been deleted.
Non-elected claims 7 and 11-12 without traverse have been canceled.
Authorization for this examiner’s amendment was given in an interview with  Mr. Ratchford Jr.   on  March 2,2021.
Claims 1-6,9-10 and 13-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a probe having a combination of  a probe body for providing an object with a test signal; a tip arranged on an end of the probe body to make contact with foe object; and an alignment key protruded from a side of the probe body.. whereto the probe body comprises: a vertical beam extended in a vertical direction: and a horizontal beam extended from, the vertical beam in a first horizontal direction; and an alignment beam extended 
The prior art does not disclose a probe card having a combination of  a printed circuit board (PC B) including a test pattern through which a test signal for testing a semiconductor chip flows; a plurality of probes, at least one of the probes including a probe body electrically connected with the test pattern, a tip arranged on an end of the probe body to make contact with a pad of the semiconductor chip, and an alignment key protruded from a side of the probe body, wherein the probe body comprises: a vertical beam extended in a vertical direction; and a horizontal beam extended from the vertical beam in a first direction; and an alignment beam extended from the vertical beam in the first direction. wherein the alignment key protrudes from the alignment beam such that it does not overlap the horizontal beam in the vertical direction as recited in claim 13. Claims 14-20 depend from allowed claim 13, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Mayder (Pat# 8,305,098) discloses Element usable with the method, and a standalone probe card tester formable using the method .
fiducial alignment marks on microelectronic spring  contacts 
Williams et al (pat# 7,279,917) disclose stacked tip cantilever electrical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964.  The examiner can normally be reached on M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867